DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed 18 March 2021.  Claims 1 through 20 are pending and have been examined. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 21 September 2020. It is noted, however, that applicant has not filed a certified copy of the 2020/21040776 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, and independent claim 10 recites a system for generating a contextual narrative of one or more visualizations. Claim 10 recites substantially similar limitations to those of claim 1. 
Taking claim 1 as representative, claim 1 recites at least the following limitations: providing an input feed; processing the input feed; generating a narrative of a visualization based on the processed input feed, wherein a context is provided to the generate narrative based on a plurality of sematic relationships. 
The limitations for providing an input, processing the input, generating a narrative, and providing a context, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A data analyst could perform statistical analysis and other data analyst techniques to provide visual data interpretations related to various business operations and performance. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor for performing the recited steps. The processing steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0054] states: “The computer system may include a central processing unit ("CPU" or "processor"). The processor may comprise at least one data processor for executing program components for executing user or system-generated business processes.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.1.  Claim 1 does not have an inventive concept because the claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
Dependent claims 2 through 9 and 11 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: input feed comprises a visualization data file and a computational data file; the visualization data file is processed to identify one or more details regarding visualizations including, but not limited to, a dimension, a measure unit, a filter and a type of visual analytic; the computational data file is processed to compute one or more additional estimated values in range of the one or more values of the visualization data file; the set of predefined business rules are configured based on a user type, a data type in a visualization data file and a preliminary set of questions provided by one or more users; the computational data file includes, but not limited to, a set of data required to compute one or more additional estimated values and one or more business metric models for computing required business metrics such as growth rate, etc. as per plurality of questions provided by one or more users; the ontology file includes, but not limited to, a category of one or more attributes, one or more semantic relationships between the one or more attributes present within a dataset; the ontology file comprises a template and a plurality of business logic details regarding each value, measure unit, dimensions and data present in computational data file; the narrative generator module generates narratives based on the processed input feed using a narrative generator template and a deep learning paraphrasing model; the processor processes data present in a visualization data file and a computational data file.
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 through 20 are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 through 6, 8 through 15, and 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCurley et al. (US 2017/0308571).
Regarding claim 1, McCurley et al. discloses a method for generating a contextual narrative of one or more visualizations, the method comprising: providing an input feed to a processor; processing the input feed based on a set of predefined business rules, (the present disclosure provides a system and method for receiving a natural language question in the form of a voice input from a user. The voice input is analyzed via speech recognition techniques to determine a textual representation of the voice input. McCurley et al. [para. 0017, 0026, 0029; Fig. 8-9]. …  the techniques provide for selecting one of the determined one or more visualization types as a first visualization type to present to the user. The selecting can be based, e.g., on user characteristics, user preferences (either explicit or learned), and/or a set of predetermined rules.  … The techniques described herein may be implemented by one or more computer programs executed by one or more processors. McCurley et al. [para. 0086-0088].);
wherein the method of generating the contextual narrative further comprises, generating a narrative of a visualization based on the processed input feed, (…Each of the one or more visualization types can be an appropriate visualization type for presenting the responsive data based on the data and the one or more data types corresponding thereto. In some implementations, the natural language question itself can be utilized to determine the one or more visualization types.  McCurley et al. [para. 0021-0024]. … with further reference to FIG. 8, the user computing device 110 can display cards that are related by context in a thread 800.  McCurley et al. [para. 0073, 0075]);
wherein a context is provided to the generated narrative based on a plurality of semantic relationships established in an ontology file obtained from the input feed and at least one search criterion including, but not limited to, one or more filters and one or more aggregation types. (… a knowledge base can be utilized to identify entities within the natural language question 320. McCurley et al. [para. 0038, 0042]. ….  In the event it is determined that the natural language question 320 corresponds to the context of one or more previous queries, the interpretation of the natural language question 320 can further be based on the context of the of one or more previous queries. Thus, to continue with one of the examples above, the natural language question of “same analysis for the previous month” can be interpreted by the user computing device 110 to mean “perform the same analysis as was just performed for the previous month” or similar. …  In additional or alternative implementations, the context of one or more previous natural language queries can be utilized to interpret a natural language question 320 that is intended to re-run the previously executed one or more previous natural language queries with a change of at least one variable.  McCurley et al. [para. 0070-0073]).
Regarding claim 2, McCurley et al. teaches the method as claimed in claim 1, wherein the input feed comprises a visualization data file and a computational data file. (The responsive data can correspond to many different types of data (raw numerical values, dates, monetary values, unstructured text, structured text, etc.). McCurley et al. [para. 0020-0022]. … Databases 140 may categorize data by providing each category of data with a unique label in the database 140 such that the category may be uniquely identified for retrieval, storage, etc. via a structured query 330. McCurley et al. [para. 0038-0040, 0042].  … if the natural language question 320 includes “show me a trend of . . . ” it may be determined that a time based visualization (such as a time series) is an appropriate visualization type to display to the user 105. The responsive data 320 can additionally or alternatively provide a signal as to an appropriate visualization type to display to the user 105. For example only, if the responsive data includes percentages that are representative of a whole, it may be determined that a pie chart or similar visualization type is appropriate. … If the responsive data includes a data type representing a date, it may be determined that a date based visualization (bar graph, time series, etc.) is appropriate to display the responsive data.  McCurley et al. [para. 0059-0064, 0082; Fig. 1]).  Applicant’s specification at paragraph [0031] defines the input feed visualization file and computational data file as: “An input feed 101 is provided to the NLG module 100, wherein the input feed 101 comprises a visualization file and computational file, wherein the visualization file includes chart data file 103 and chart meta-data file 102 i.e. a set of data required to prepare one or more visuals for one or more questions provided by one or more users and computational file includes the set of data required to compute one or more additional estimated values and one or more business metric models for computing required business metrics such as growth rate, etc. as per plurality of questions provided by the one or more users.”  Because the specification defines the visualization file as data required to prepare one or more visuals, and the computational file as the set of data required to compute one or more additional estimated values, the cited portions of McCurley et al. teach the claimed elements. 
Regarding claim 3, McCurley et al. teaches the method as claimed in claim 2, wherein the visualization data file is processed to identify one or more details regarding visualizations including, but not limited to, a dimension, a measure unit, a filter and a type of visual analytic. (… if a user provides a natural language question of “daily revenue in the month to date,” it may be more useful for the user to see a bar graph illustrating “daily revenue” than just the raw revenue numbers. McCurley et al. [para. 0020, 0024, 0044, 0049]. … the natural language question 320 can specify what type of visualization the user 105 desires to receive. For example only, a user 105 may provide a natural language question 320 that includes “show me a bar graph of . . . ” as an input to the user computing device 110. In such a case, the user computing device 110 can determine the one or more visualization types to include a bar graph as requested. In yet another example, if the natural language question 320 includes “show me a trend of . . . ” it may be determined that a time based visualization (such as a time series) is an appropriate visualization type to display to the user 105.  McCurley et al. [para. 0059-0064]).
Regarding claim 4, McCurley et al. teaches the method as claimed in claim 2, wherein the computational data file is processed to compute one or more additional estimated values in range of the one or more values of the visualization data file. (… if the natural language question is “gross revenue from yesterday,” the re-execution of the associated structured query will return different responsive data depending on the date of execution. In this manner, a user can store one or more cards in the dashboard such that more frequently utilized natural language queries can be repeatedly executed and updated with very little interaction from the user. … a user may provide a first natural language question of “sales revenue in the United States last week” as an input to the natural language interface. After interpreting this query, generating the appropriate structured query, and displaying the visualization of the responsive data to the user, the user may provide a second natural language question of “show as a time series.” The second natural language question (“show as a time series”) may refer to the previous natural language question (“revenue in the United States last week”) and, as it is not a fully formed query, can be interpreted in light of the context of the previous query. McCurley et al. [para. 0024-0025]).
Regarding Claim 5, McCurley et al. teaches the method as claimed in claim 1, wherein the set of predefined business rules are configured based on a user type, a data type in a visualization data file and a preliminary set of questions provided by one or more users. (… generating a visualization of the responsive data based on a selected one (a first visualization type) of the determined one or more visualization types. … The selecting can be based, e.g., on user characteristics, user preferences (either explicit or learned), and/or a set of predetermined rules. McCurley et al. [para. 0022]. … The selection of the default value can be based on one or more factors, such as the user computing device 110, the visualization type to be generated, and/or the attributes of the requesting user 105. … The assignment of defaults values can be performed based on a set of assignment rules, e.g., that are manually generated by the database creator and/or set by the user 105.  McCurley et al. [para. 0044, 0061]. …  The dashboard 600 can store and display one or more cards 350, 650 related to natural language queries 320 provided by the user 105. In this manner, a user 105 can maintain a record of previously executed natural language queries 320. The dashboard 600 can be automatically created upon generation of a card 350, 650 or, alternatively, be created upon request of the user 105. … In the example shown in FIG. 6, the card 350 can be associated with the natural language question 320 “I want the monthly admittances McCurley et al. [para. 0064-0067]).  For examining purposes, Examiner construes the programmed ”cards” of McCurley et al. to be equivalent to the claimed preliminary set of questions provided by one or more users because the card of McCurley et al. are programmed to process pre-set queries. 
Regarding Claim 6, McCurley et al. teaches the method as claimed in claim 2, wherein the visualization data file comprises a set of data required to prepare one or more visuals for one or more questions provided by one or more users. (The responsive data can correspond to many different types of data (raw numerical values, dates, monetary values, unstructured text, structured text, etc.). McCurley et al. [para. 0020-0022]. … Databases 140 may categorize data by providing each category of data with a unique label in the database 140 such that the category may be uniquely identified for retrieval, storage, etc. via a structured query 330. McCurley et al. [para. 0038-0040]).
Regarding Claim 8, McCurley et al. teaches the method as claimed in claim 1, wherein the ontology file includes, but not limited to, a category of one or more attributes, one or more semantic relationships between the one or more attributes present within a dataset. (Databases 140 may categorize data by providing each category of data with a unique label in the database 140 such that the category may be uniquely identified for retrieval, storage, etc. via a structured query 330. … For example only, in a database 140 in which health care data is recorded, the database 140 may include data for each patient (e.g., in a row) that corresponds to different data categories (e.g., in columns), such as an admittance date, a release date, an International Classification of Disease (“ICD”) service code, and others. …  Additionally or alternatively, a knowledge base can be utilized to identify entities within the natural language question 320. An “entity” can be any person, place, or thing (noun), and examples of entities include, but are not limited to, people, items, places or locations, data categories, types of data, dimensions, metrics, and date ranges.  … The utterances in the natural language question 320/structured representation 325 can then be matched to data, categories of data, visualization types, and/or other words representative of the intent of the user 105. McCurley et al. [para. 0040, 0042, 0045]).
Regarding Claims 10 through 15, and 17, Claims 10 through 15, and 17 recite substantially similar limitations as those of claims 1 through 6, and 8 respectively and are therefore rejected based upon the same prior art citation, reasoning, and rationale.  Claims 10 through 15, and 17 are directed to a system comprising modules, which is taught my McCurley et al. at paragraph [0017]:  the present disclosure provides a system and method for receiving a natural language question in the form of a voice input from a user. The term module may also include memory (shared, dedicated, or grouped) that stores code executed by the one or more processors. McCurley et al. [para. 0004, 0086-0089].
Regarding Claim 20, McCurley et al. teaches the system as claimed in claim 10, wherein the processor processes data present in a visualization data file and a computational data file. (A computing device for utilizing a natural language interface to perform data analysis and retrieval from a database is also described. The computing device can include a display device, one or more processors, and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to perform operations. McCurley et al. [para. 0004, 0033, 0088-0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCurley et al. (US 2017/0308571) in view of Hunt et al. (US 2009/0018996).
Regarding Claim 7, McCurley et al. discloses the method as claimed in claim 2, wherein the computational data file includes, but not limited to, a set of data required to compute one or more additional estimated values. (… if the natural language question is “gross revenue from yesterday,” the re-execution of the associated structured query will return different responsive data depending on the date of execution. In this manner, a user can store one or more cards in the dashboard such that more frequently utilized natural language queries can be repeatedly executed and updated with very little interaction from the user. … a user may provide a first natural language question of “sales revenue in the United States last week” as an input to the natural language interface. McCurley et al. [para. 0024-0025]. …  the present techniques permit the user 105 to create a thread of natural language queries that are related by context, and to further display the responsive data in the GUI 400 in such a way as to convey to the user 105 the relationship between the queries.  McCurley et al. [para. 0067]).
 While McCurley et al. discloses computing and visualizing metrics (see at least McCurley et al. [para. 0044]), McCurley et al. fails to explicitly disclose one or more business metric models for computing required business metrics such as growth rate, etc. as per plurality of questions provided by one or more users.  Hunt et al. discloses this limitation. (…systems and methods involve receiving a dataset in an analytic platform, the dataset including fact data and dimension data for a plurality of distinct product categories. It may also involve storing the data in a flexible hierarchy, the hierarchy allowing the temporary fixing of data along a dimension and flexible querying along other dimensions of the data. Hunt et al. [para. 0010, 0120]. … Among other things, the analytic server 134 may perform a wide range of calculations and data manipulation steps necessary to apply models, such as mathematical and economic models, to sets of data, including fact data, dimension data, and metadata. The analytic server may be associated with an interface.  Hunt et al. [para. 0143-0147]. … the business issue may be the determination of which items drive revenue growth. Measures may include net dollars, net dollars percentage change vs. a year ago, number of households percent change vs. a year ago, number of trips percent change vs. a year ago, number of units percent change vs. a year ago, net dollars per trip change vs. a year ago, percent net dollars on promotion change vs. a year ago, net dollars per unit change vs. a year ago, and the like. In embodiments, this analysis may be performed on-demand, scheduled, ad-hoc, or the like.  Hunt et al. [para. 0560; see also para. 0296-0297 (forecasting methodologies for sales performance)]). It would have been obvious to one of ordinary skill in the art of data analysis related to business insight calculations and visualizations before the effective filing date of the claimed invention to modify the computational steps of McCurley et al. to include one or more business metric models for computing required business metrics such as growth rate, etc. as per plurality of questions provided by one or more users as taught by Hunt et al. for improved methods for handling and using data and metadata for the benefit of an enterprise.  Hunt et al. [para. 0114].
Regarding Claim 16, Claim 16 recites substantially similar limitations as those of claim 7 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 16 is directed to a system, which is taught my McCurley et al. at paragraph [0017]:  the present disclosure provides a system and method for receiving a natural language question in the form of a voice input from a user. 

Claims 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCurley et al. (US 2017/0308571) in view of Pu et al. (US 2021/0042662).
Regarding Claim 9, McCurley et al. teaches the method as claimed in claim 1, wherein the ontology file comprises a plurality of business logic details regarding each value, measure unit, dimensions and data present in computational data file. (… a knowledge base can be utilized to identify entities within the natural language question 320. An “entity” can be any person, place, or thing (noun), and examples of entities include, but are not limited to, people, items, places or locations, data categories, types of data, dimensions, metrics, and date ranges. McCurley et al. [para. 0042]).  McCurley et al. fails to explicitly disclose the ontology file comprises a template. Pu et al. discloses this limitation. (Text processing and Natural Language Processing (NLP) technologies perform pattern matching, entity analysis/recognition, and text analytics into word relationships, topics and semantics of a given text. Pu et al. [para. 0008; para. 0026, 0028 (machine learning/AI)]. … A machine intelligence selected template can be explicitly and/or implicitly determined by the triggering action a user invokes. …  With the capture template selected, the user needs to identify and/or define the raw information content(s) and source(s) to capture (203). Raw information content(s) and source(s) (140) can be either a simple file already stored on the user's digital device(s) or remotely in a cloud drive  Pu et al. [para. 0079-0083]. … A template can be created for a particular information instance that may be specific to an event and/or information source. Pu et al. [para. 0118]).   It would have been obvious to one of ordinary skill in the art of data analysis related to business insight calculations and visualizations before the effective filing date of the claimed invention to modify the ontology files of McCurley et al. to include a template as taught by Pu et al. for easing the process of information capture and retrieval. Pu et al. [para. 0002]. 
Regarding Claim 18, Claim 18 recites substantially similar limitations as those of claim 9 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 18 is directed to a system, which is taught my McCurley et al. at paragraph [0017]:  the present disclosure provides a system and method for receiving a natural language question in the form of a voice input from a user. 
Regarding Claim 19, McCurley et al. fails to explicitly disclose the system as claimed in claim 10, wherein the narrative generator module generates narratives based on the processed input feed using a narrative generator template and a deep learning paraphrasing model. Pu et al. discloses this limitations. (Text processing and Natural Language Processing (NLP) technologies perform pattern matching, entity analysis/recognition, and text analytics into word relationships, topics and semantics of a given text. Pu et al. [para. 0008; para. 0026 (machine learning/AI)]. …  Machine learning models refer to custom-trained and/or third-party models that leverage machine learning and deep learning algorithms that parse data and learn from the parsed data for insight, predictions, and recommendations. Pu et al. [para. 0028]. … Triggering actions can be mapped to any of the user's intents if the supporting template is available. The user always has the option to manually choose a preferred template in the case that the machine intelligence selected template is not suitable or preferred. In situations where a suitable template is not available, the user can choose a blank or modify a template with one or multiple custom-defined prompts for information capture.  Pu et al. [para. 0078-0083] … A template can be created for a particular information instance that may be specific to an event and/or information source. Pu et al. [para. 0118]).   It would have been obvious to one of ordinary skill in the art of data analysis related to business insight calculations and visualizations before the effective filing date of the claimed invention to modify the narrative generation steps of McCurley et al. to include the narrative generator module generates narratives based on the processed input feed using a narrative generator template and a deep learning paraphrasing model as taught by Pu et al. for easing the process of information capture and retrieval. Pu et al. [para. 0002]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yellai (US 2018/0144065) –  a method and computer program product configured for generating visual representations of data based on controlled natural language enabling, wherein the users are facilitated for finding patterns in data from a plurality of databases by asking questions in a controlled natural language. The method and the computer program herein is configured for translating the queries into statements in a formal query language. These formal query language statements are then executed against the underlying database. The results are collated and finally presented to the user in a visual representation (such as bar charts, pie charts, line charts, motion charts, etc); where the most appropriate visual representation is automatically chosen by the system based on the query.

Setlur et al. (US 2020/0110779) - a method utilizes data discovery to support visual analysis of datasets. The method is performed at a computing system having one or more processors and memory storing one or more programs configured for execution by the one or more processors. A user selects a data source and the system presents a natural language interface for analysis of data in the selected data source. The user specifies an incomplete natural language command directed to the data source and the system correlates one or more words in the incomplete natural language command with a data field in the selected data source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623